           Case 4:21-cv-00657-BSM Document 2 Filed 07/23/21 Page 1 of 7




                                                                              6'
                                                                               t9
                INT~ CIRCUIT COURT OF WHITE COUNTY,ARKANS
                               CIVIL DMSION     .


      '                 .
' ROBERT A. DONATO,

          Plaintiff,

v.                                                                NO. 73CV-2021-,32=j

ENKELKINDER, LLC, ·PLAZA
TIRE SERVICE, INC.,
TIMOTHY M. CAMPBELL,
RODOLFO REFUGIO JOSE MARIA, and
FLEETWASH, INC.,

          Defendants.


                                          COMPLAINT



          COMES NOW.the Plaintiff, ROBERT A. DONATO, an~. files suit against the Defendants,
                                                 .                                       .
·PLAZA TIRE SERVICE, INC., ENKELKINDER, LLC, FLEETWASH, INC., TIMOTHY M.

 CAMPBELL, and RODOLFO REFUGIO JOSE MARIA, apd would state to the Court as follows:

                                          I. PARTIES

          1.    Plaintiff ROBERT A. DONATO is an adult and resident of Memphis, Shelby Coup.ty,

· Tennessee.

          2. Defendant PLAZA TIRE SERVICE, INC. ("PLAZA p!IB'') is a corporation registered

 to do business in Missouri, with a primary business address of 2075 Cape Girardeau, Missouri

 63703. Defendant PLAZA TIRE can be served with process through its registered agent for service

 of process, ·Mark E. Rhodes, at 2075 Cape Girardeau, Missouri 63703. ·                  EXHIBIT

                                                                                             &
           Case 4:21-cv-00657-BSM Document 2 Filed 07/23/21 Page 2 of 7




       3.      Defendant ENKELKINDER, LLC ("ENK.ELKINDER") is a corporation registered to

do ~usiness in Missouri, with a primary business _ad.dress of 2075 Cape Girardeau, Missouri 63 702.

Defendant ENKELKINDER can be served with process through its re~stered agent for service of

process, Scott M. Rhodes, at 2075 Cape Girardeau, Missouri 63702.

       4.      Defendant TIMOTHY M. CAMPBELL ("CAMPBELL") is an adult resident citizen

ofMissouri fill:d maybe served with process at 1305 North Street, Jackson? Missouri 63755. Upon

information and beli~f, Defendant CAMPBELL was an employee of PLAZA TIRE and/or
                  '                                                       .

ENKELKINDER at all relevant times herein.

     . 5       . Defendant FLEETWASH,      INC:   ("FLEETWASH")-is a New Jersey corporation

registered. to do business in Tennessee, with a primary business address pf Floor 2, 26 Law Drive,

Sect E, Fairfield, NJ 07004. Defendant FLEE!WASH can be s~ed with process through its

registered agent for service of process, Darrell Gibbs, 100 Spence Lane, Nashville, TN 37210.

        6. ·    Defendant RODqLFO REFUGIO JOSE MARIA ("JOSE MARIA") is an adult

. resident citizen of Tennessee and can be served with process at 1_005 Hickory Highlands Drive,

Antioch, Tennessee 37013.

                                  II. JURISDICTION AND VENUE

       . 7.    . This Court has jurisdiction and is .the proper venue for this ·action pursuant to

 Arkansas Code Annotated§ 16-60-112 because the vehicle crash that is the subject of this action

 o~curred in White County, Arkansas.

        8.     · _Tµis is .an action arising in tort and brought on ·behaif of Plaintiff ROBERT A .
                                                                         ..
 DONATO for personal. injuries, lost wages, loss of earnings capacity, pain and suffering, medical

 expeQses, loss of the enjoyment of life, and other damages which directly and proximately resulted

 from a vehicle crash in White Co-µnty, Arkansas on or about June 15, 2018, caused by Defendants'


                                                  2
         Case 4:21-cv-00657-BSM Document 2 Filed 07/23/21 Page 3 of 7




negligence.

                                            IV. FACTS

        9.      OnoraboutJune 15, 2018, PlaintiffROBERT A.DONATOwastravelingeastbound

· on Higl?.way 64, a two-lane highway, in White County, Arkansas in a 2014 White Acura MDX

 ("Donato vehicle"). Plaintiff ROBERT A. DON~TO was riding as a passenger in the Donato

 vehicle, which was being driven by his wife, Heather Dona~o.
                                                                        .                     .
        I 0.    Mrs. Donato was lawfully and carefully operating the Donato vehicle through a
                                                 I
 construction w.ork zone and, in response to doing ~o, came to a complete stop in the roadway due to

 the construction occurring. In the construction work zone, a worker was holding up a "stop sign" to

 control the flow of travel in response to the ongoing construction.

        11      At the same time, and traveling on the same roadway and in the same direction,

 Defendant JOSE MARIA was operating a Ford F550 with Tennessee tags immediately behind the

 Donato vehicle· on the roadway.

        12      At the same time, and traveling on the same roadway and in the ~ame direction,

 Defendant CAMPBELL was operating a 2016 Box Truck Freightliner with Missouri tags.

        13       Defendant CAMPBELL suddenly and without warning, slammed into the rear of

 Defendant JOSE MARIA'.s Ford F550 at a ~igh rate ~f speed, severely and violently striking the

 Ford F550 so hard that it pushed the Ford F550 forward causing it to violently collide into the rear of

 the Donato vehicle.

        14..     At the time of impact, and before the impact, the Dpnato vehicle was sitting at a

 complete stop in the construction zone on Highway 64.

      · 15.     After the violent impact, the Donato. vehicle was forced off of the roadway and

 traveled ·down an embanlanent before it came to rest. The other vehicles left the roadway as well..


                                                     3
         Case 4:21-cv-00657-BSM Document 2 Filed 07/23/21 Page 4 of 7




        16.     The vehicle ·being operated by Defendant CAMPBELL was owned by Defendant

PLAZA TIRE aµd/or ENKELKINDER.

        17.     At the t~me of the crash, Def~ndant CAMPBELL was•in ~e scope and course of his

. employment with Defendant PLAZA TIRE ana/or ENK.ELKINDER: .

        18.     The vehicle being operated by Defendant JOSE M.AJl½. was ~wned l;>y Defendant

FLEETWASH.

        19. ·   At the time of the crash, Defendant JOSE MARIA'was in the scop~ and course ofhis

employment with Defendant FLEETWASH.



                                    V. CAUSES OF ACTION

        20.     The allegations of Paragraph 1-19. of this Complaint are incorporated herein by

reference.

        21.     Defendants CAMPBELL and JOSE MARIA violated the common laws of the State

of Arkansas.and committed negligence in the operation of their vehicles in the following manner, to

wit: Failure to devote full time and attention to the operation of their vehicles; being distracted while

driving; failure to see the vehicles in front of them and av·oiding hitting them; failure to maintain

pro~er control; failure to keep a proper lookout; failur~ to keep their vehicles under control; failure

to avoid a ·collision :when they could have done so; failure to e~ercise r~sonable and ordinary care

under the circumst~ces; operating their vehicles in a willful and wanto1_1 disregard for the safety of

persons and property; failure to operate their vehicles safely through a construction work zone with

workers present; failure to use the degree of care that a reasonable and prudent person would have

used under- the same and similar circumstances and conditions; and failure to exercise due care to

 avoid colliding with other motor vehicles. Plaintiff further alleges that any one of or combination of


                                                   4
              Case 4:21-cv-00657-BSM Document 2 Filed 07/23/21 Page 5 of 7




. the above acts and omissions of comm.on law negligence _by all Defendants, directly and proximately

    caused the collision and Plaintiff's injuries and damages.
                                                                         ..
             22.    · Pl~tiff further alleges that De~endant violated statutes of the S~ate of Arkansas,

    which constitutes negligence per se, to wit: including, but no·t limited to, Arkansas .Code Annotated §

    27-51-104. Defendants' acts and omissions vi~lated the statutes of the State of Arkansas and were

    the dir~ct and proxi~ate cause of the crash and the resulting injuries to Pl_aintiff.

             23.    Defendants PLAZA TIRE and/or ENKELKINDER are liable_for the damages to the
                          .                                   .
    Plaintiff because one or both of the entities owned the vehicle being operated by Defendant

·CAMPBELL and because they negligently entrusted the vehicle to Defendant CAMPB~LL. In the

    lll:temative2 they are liable because Defendant CAMPBELL was on or about their business acting in

I   the scope and course of his employment with them at the time of the _crash ..

             24.    Defendant FLEETWASH is liable for the damages to the Plaintiff because it owned

    the vehicle operated-by Defendant JOSE MARIA and because it negligently entrusted the ·vehicle to

    Defendant JOSE MARIA. In the alternative, it is liable because Defendant JOSE MARIA was on or

    about its business acting in the scope and course of his einpl(!yt1?.ent with them at the time of the

    crash.

                                               VL DAMAGES

             25. As a direct and proximate result of the acts and omissions of common law negligence

    and violations of statutes of the State of Arkansas on the part of the Defendants, the Plaintiff

    ROBERT A. DONATO was caused to suffer and incur the following damages, to wit:

             (a) severe injuries to his right foot and other injuries to the body;

             (b) great fear, fright, mental distress and shock;

             (c) great physical pain and suffering, both past and future;


                                                        5
              Case 4:21-cv-00657-BSM Document 2 Filed 07/23/21 Page 6 of 7




          .                                                           .
         (d) great mental and emotional stress and anguish, both past and future;

         (e) extensive medical treatment;

         (t) large medical expenses, including a planned surgery;

         (g) loss of enjoyment of life;

         (h) aggravation and/or exace~bation of medical. conditions;

         (i) pennanent disability and/or impairment;

         (j) property damage;

        · (k) lost wages and loss of earnings capacity.

         26;      Plaintiff further alleges that the aforesaid injuri~s have b~en extremely pafufui and

 will continue and cause anguish in the· future ..



                                            VII. REMEDY
                     .                                       .

          27.     WHEREFORE, Plaintiff ROBERT A. DONATO sues the Defendants in the aJl?.Ount
  .                                                               .
. of One Million Five Hundred Thousand Dollars ($1,500,000.00) for ·actual ~d· compensatory

 damages, and for such other legal .and equitable relief to which he may be entitled under the

 circumstances. Plaintiff reserves to adjust the ad damnum as necessary as additional information
                              'i

 becomes available. Plaintiff further requests .an award of-pre-judgment an~ }?Ost-judgment interest ··

 and the co~ts, including all discretionary costs, incurred in bringing this action. Plaintiff demands a

 jury trial.




                                                     6
    Case 4:21-cv-00657-BSM Document 2 Filed 07/23/21 Page 7 of 7




                                     . Respectfully submitted,

                                      ROBERT A. DONATO

                                      Plaintiff

                                      By:    BLAIR & STROUD
                                             Attorneys at Law
                                              P.O. Box 2135
                                              Batesville, AR 72501
                                              870-793-8350
                                              870-793~3989 (facsimile)
                                              acb@blastlaw.com




l




                                 7
